 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON RIVERA,                                      No. 2:19-cv-0622 WBS CKD
12                       Plaintiff,
13            v.                                         ORDER
14    WALBURN, et al.,
15                       Defendants.
16

17           On December 10, 2019, defendants filed a motion to dismiss. Plaintiff has not opposed

18   the motion. Good cause appearing, IT IS HEREBY ORDERED that within thirty days of the date

19   of this order, plaintiff shall file an opposition to the motion to dismiss or a statement of non-

20   opposition. Failure to comply with this order will result in a recommendation that this matter be

21   dismissed pursuant to Federal Rule of Civil Procedure 41(b).

22   Dated: January 21, 2020
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27   rtive0622.46osc

28
